       Case 3:20-cr-00041-JAJ-SBJ Document 17 Filed 07/14/20 Page 1 of 4

                              United States Court of Appeals
                                     For The Eighth Circuit
                                     Thomas F. Eagleton U.S. Courthouse
                                     111 South 10th Street, Room 24.329
                                   St. Louis, Missouri 63102
                                                                            VOICE (314) 244-2400
Michael E. Gans
                                                                              FAX (314) 244-2780
Clerk of Court
                                                                            www.ca8.uscourts.gov

                                                           July 14, 2020


Mr. Andrew Michael Larson
3610 25th Street
Moline, IL 61265

       RE: 20-2419 United States v. Christopher Schultz (3-2-CR-00041)
           20-2421 United States v. Christopher Schultz (3-19-CR-00079)

Dear Counsel:

       The district court has transmitted notices of appeal in these criminal matter, and we have
docketed them under the captions and case numbers shown above. These cases have been
consolidated for briefing and submission to the court. Please include the caption and the case
numbers on all correspondence or pleadings submitted to the court. Counsel in the cases must
supply the clerk with an Appearance Form in each case. Counsel may download or fill out an
Appearance Form on the "Forms" page on our web site at www.ca8.uscourts.gov.

        You will receive a CJA appointment through the eVoucher electronic system with a login
and password. Your duties as counsel are defined by Eighth Circuit Rule 27B and Eighth
Circuit's Plan to Expedite Criminal Appeals. Please review these materials which are on the
"Rules and Procedures"page of our web site.

        Instructions for preparing vouchers for payment may be found on the court's website at
www.ca8.uscourts.gov/cja-information and from the links in the eVoucher program. Submission
of paper vouchers is not allowed. Vouchers should be submitted after the court issues its mandate
at the close of the case.

        Appointments are personal and cannot be delegated without the court's approval. If you
have any questions about your appointment or the CJA voucher process, please contact this
office.




   Appellate Case: 20-2419         Page: 1          Date Filed: 07/14/2020 Entry ID: 4933283
         Case 3:20-cr-00041-JAJ-SBJ Document 17 Filed 07/14/20 Page 2 of 4



        The court has established a briefing schedule for the case, a copy of which will be
forwarded under separate notice of docket activity. Please review the schedule and note the key
filing dates. You should also review Federal Rules of Appellate Procedure 28 and 32, as well as
Eighth Circuit Rules 28A and 32A. Useful information about briefing and the record on appeal
can be found at these links:

                     media.ca8.uscourts.gov/newcoa/notes/redactcr-egov.pdf
                       media.ca8.uscourts.gov/newcoa/forms/crbrchk.pdf
                      media.ca8.uscourts.gov/newcoa/forms/crrecord.pdf

        Please note that the court has eliminated the requirement for a clerk's record in criminal
appeals, effective January 1, 2013. Record references to the district record made in pleadings and
briefs filed in this court must be to the district court docket. For example, if the motion to
suppress is district court docket number 11 and a party wishes to reference page 7 of the motion
to suppress, the reference in the brief should be in the format: (DCD 11, at p.7). Transcript
references should be to Volume and page number (TR., Vol. 1, p. 123). Exhibit references
should be to the exhibit label attached in the district court proceedings: (Government Exh. 1,
page 3; Defense Exh. C, page 4). References to the Presentence Investigation Report should be to
page number: (PSR, p.17). Additional information should be provided whenever it is necessary
to clearly identify a document and avoid confusion.

        Paper copies of transcripts, Statements of Reasons, Presentence Investigation Reports and
exhibits will be still forwarded from the district court to the circuit clerk's office, and counsel
should check with the district court clerk's office to assure that all necessary materials are
transmitted on a timely basis.

        If a transcript will be required for the appeal, you should immediately contact the official
court reporter and take steps to order the transcripts and arrange for payment for their production.

        The court has directed the clerk's office to monitor and enforce compliance with the
briefing schedule. Failure to meet the briefing deadlines will result in the issuance of an order to
show cause and may lead to dismissal of the appeal, as well as the initiation of disciplinary
proceedings. Requests for extensions of time must be filed on a timely basis and should establish
good cause. Overlength briefs are strongly discouraged.

        If you have any questions about the schedule or procedures for the case, please contact
our office.
                                                    Michael E. Gans
                                                    Clerk of Court
CAH

Enclosure(s)

cc:      Mr. John S. Courter
         Ms. Tonya Gerke
         Ms. Andrea Glasgow
         Mr. Christopher Lee Schultz

           District Court Case Number(s): 3:20-cr-00041-JAJ-1 and 3:19-cr-00079-JAJ-1


      Appellate Case: 20-2419      Page: 2       Date Filed: 07/14/2020 Entry ID: 4933283
        Case 3:20-cr-00041-JAJ-SBJ Document 17 Filed 07/14/20 Page 3 of 4

Caption For Case Number: 20-2419

United States of America

            Plaintiff - Appellee

v.

Christopher Lee Schultz

            Defendant - Appellant




Caption For Case Number: 20-2421

United States of America

            Plaintiff - Appellee

v.

Christopher Lee Schultz

            Defendant - Appellant




     Appellate Case: 20-2419       Page: 3   Date Filed: 07/14/2020 Entry ID: 4933283
      Case 3:20-cr-00041-JAJ-SBJ Document 17 Filed 07/14/20 Page 4 of 4

Addresses For Case Participants: 20-2419 and 20-2421

Mr. Andrew Michael Larson
3610 25th Street
Moline, IL 61265

Mr. John S. Courter
U.S. DISTRICT COURT
Southern District of Iowa
P.O. Box 9344
Des Moines, IA 50306-0000

Ms. Tonya Gerke
123 E. Walnut Street
Des Moines, IA 50309

Ms. Andrea Glasgow
U.S. ATTORNEY'S OFFICE
310 U.S. Courthouse
131 E. Fourth Street
Davenport, IA 52801-0000

Mr. Christopher Lee Schultz
MUSCATINE COUNTY JAIL
19266-030
Inmate Correspondence
400 Walnut Street
Muscatine, IA 52761-0000




   Appellate Case: 20-2419    Page: 4    Date Filed: 07/14/2020 Entry ID: 4933283
